Citation Nr: 0944568	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  99-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether there is a pending notice of disagreement as to 
the effective date of June 10, 2004 assigned for a 70 percent 
disability rating for service-connected post-traumatic stress 
disorder (PTSD) and for the grant of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.

2.  Entitlement to an effective date earlier than June 10, 
2004 for the grant of a 70 percent disability rating for 
service-connected PTSD.

3.  Entitlement to an effective date earlier than June 10, 
2004 for the grant of a TDIU.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from January 1945 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

In a November 2006 decision, the Board determined that the 
criteria had been met for the withdrawal of a substantive 
appeal on a claim of entitlement to a higher initial rating 
for PTSD.  [In a separate November 2006 decision, the Board 
also denied a claim of clear and unmistakable error (CUE) in 
prior Board decisions.]  The Veteran appealed the Board's 
November 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2008 Order, the Court 
granted a Joint Motion for Partial Remand by VA's Secretary 
and the Veteran, through his representative, and remanded the 
case to the Board for action consistent with the motion.  In 
July 2008, the case was remanded to the RO by a Veterans Law 
Judge to satisfy a hearing request.  In July 2009, the 
Veteran testified at a teleconference hearing [rather than at 
a videoconference hearing due to RO technical difficulties] 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than 
June 10, 2004 for the grant of a 70 percent disability rating 
for PTSD and a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.

FINDINGS OF FACT

1.  A May 20, 2006 letter constitutes a valid notice of 
disagreement with the effective date of June 10, 2004 
assigned for the grant of a 70 percent disability rating for 
service-connected PTSD and the grant of a TDIU. 

2.  The May 20, 2006 notice of disagreement was not withdrawn 
by a May 31, 2006 letter. 


CONCLUSION OF LAW

The criteria are met for a pending notice of disagreement 
with the effective date of June 10, 2004 assigned for the 
grant of a 70 percent disability rating for service-connected 
PTSD and the grant of a TDIU.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  To the extent the VCAA may apply to the 
instant matter, the Board observes that in light of the 
Board's favorable decision, it is clear that no further 
notification of the evidence necessary to substantiate the 
claim or assistance is required to comply with VA's duties to 
notify and assist under the VCAA.  

Background

The procedural history of this case is lengthy.  As relevant, 
in a January 26, 1999 rating decision, the RO implemented a 
Board grant of entitlement to service connection for PTSD.  
The RO assigned the PTSD disability a 50 percent rating 
effective August 17, 1993.  In October 1999, the Veteran 
filed a notice of disagreement with the initial 50 percent 
rating assigned.  In response, the RO issued a statement of 
the case in November 1999, and the Veteran filed a 
substantive appeal in December 1999.  

In November 2000 and April 2001 rating decisions, the RO 
denied entitlement to TDIU.  In April 2001, the Veteran filed 
a notice of disagreement with the denial of TDIU.  In 
response, the RO issued a statement of the case in April 
2001, and the Veteran filed a substantive appeal in May 2001.  

Thereafter, an October 17, 2005 supplemental statement of the 
case announced that the initial disability rating assigned 
the Veteran's PTSD was increased to 70 percent effective June 
10, 2004.  A January 28, 2006 rating decision effectuated the 
increase.  The Veteran was mailed notice of the supplemental 
statement of the case on February 2, 2006.  

Thereafter, in a February 8, 2006 letter, the Veteran 
declared as follows:

With no waivers of law intended, Veteran would 
accept the provisions of "supplemental statement 
of the case," dated: 17 October 2005, if all 
provisions of "TDIU" benefits and entitlements, 
as appealed, were granted to me.

In a February 22, 2006 letter, the Veteran referenced 
the January 28, 2006 rating decision and noted that he 
was satisfied with the assigned 70 percent disability 
rating.  The Veteran then noted as follows:

All appellate rights pertaining to "TDIU" 
entitlements and benefits, as appealed originally, 
are specifically reserved, without waiver, "pro-
se." 

In a February 24, 2006 letter to the Veteran, the 
Appeals Management Center (AMC) advised the Veteran that 
he had already been awarded entitlement to TDIU in the 
October 17, 2005 "rating."  [The Board observes that 
no such adjudicative action was of record at that time.]

In a May 17, 2006 letter, the Veteran maintained that his 
inpatient hospitalization in March 2003 constituted an 
informal claim for "increased benefits for both 'PTSD' and 
'TDIU.'"  In another May 17, 2006 letter, the Veteran 
declared that he was asserting an informal claim for benefits 
for the March 2003 hospitalization.  

In a May 20, 2006 letter, the Veteran noted as follows:

Veteran's VA medical examination of: 10 June 2004, 
was pre-dated, by his "informal claim" of March 
2003 VA facility hospitalization, which legally 
establishes an earlier claim of record, requiring 
benefits increases for "PTSD" and "TDIU."

"AMC" failure to consider earlier date for 
benefits increases than: 10 June 2004, is improper, 
and denies fuller benefits "per se," to Veteran.  

In a May 22, 2006 letter, the Veteran reiterated his 
contention that his March 2003 hospitalization constituted an 
informal claim.  

Thereafter, the AMC issued a May 24, 2006 rating decision to 
"correct" the rating decision of January "8" [sic], 2006.  
The AMC noted that the Veteran was assigned a 70 percent 
disability rating for PTSD and a TDIU effective June 10, 
2004.  The Veteran was mailed notice of the rating action on 
May 25, 2006.  

Thereafter, in a May 31, 2006 letter, the Veteran noted as 
follows:  

Subject to receipt of Board appellate review 
documents, in decision/award form, Veteran is 
satisfied with both "PTSD" and "TDIU" benefits, 
as granted, by both ratings of: 8 January 2006, 
and: 24 May 2006.  

In a November 13, 2006 decision, the Board determined that 
the criteria had been met for the withdrawal of a substantive 
appeal on a claim of entitlement to a higher initial rating 
for PTSD.  In a separate November 13, 2006 decision, the 
Board also denied a claim of CUE in prior Board decisions.  

The Veteran appealed the Board's November 13, 2006 decisions 
to the Court.  

In a June 2008 Joint Motion for Partial Remand by VA's 
Secretary and the Veteran, through his representative, the 
parties moved the Court to issue an order vacating and 
remanding a portion of the Board's November 13, 2006 decision 
to the extent that it did not address the question of whether 
the Veteran had a pending notice of disagreement as to the 
effective date assigned for his 70 percent disability rating 
for PTSD and award of TDIU prior to June 10, 2004.  The 
parties agreed that the Veteran had elected not to pursue his 
appeal of the Board's November 13, 2006 decision to the 
extent that it dismissed the Veteran's claim of entitlement 
to an increased evaluation for PTSD, rated at 70 percent from 
June 10, 2004, and therefore, the appeal as to that issue 
should be dismissed.  [The parties also observed that the 
Veteran had elected not to pursue the CUE claim, and 
therefore, the appeal as to this issue should be dismissed.]  

In the "Bases for Remand" portion of the Joint Motion, the 
parties noted that the appeal as to the portion of the 
Board's November 13, 2006 decision that dismissed the 
Veteran's claim of entitlement to an increased evaluation for 
PTSD should be dismissed as the Veteran had elected not to 
pursue his appeal, but maintained that the Board's November 
13, 2006 decision must be remanded to require the Board to 
provide adequate reasons and bases regarding whether the 
Veteran appealed the assigned effective date for the grant of 
a 70 percent disability rating for PTSD and TDIU.  

In the "Analysis" portion of the Joint Motion, the parties 
recognized that the Board found that the Veteran withdrew his 
appeal of the assigned disability rating for PTSD but that it 
was the Veteran's contention that he never withdrew his 
appeal of the issue of whether an effective date earlier than 
June 10, 2004 was warranted for the grant of a 70 percent 
disability evaluation for PTSD or for the grant of TDIU.  The 
parties agreed that the Board did not address this issue in 
its decision despite the fact that the Veteran's letter to VA 
dated May 20, 2006 raised the issue of the award of an 
effective date earlier than June 10, 2004.  The parties 
maintained that the Board's November 13, 2006 decision should 
have addressed the issue of whether the Veteran had appealed 
the effective date of June 10, 2004 for a 70 percent 
disability rating for PTSD and TDIU.  The parties noted that 
the Veteran's May 20, 2006 letter raised the question of 
whether a notice of disagreement was filed, and the May 31, 
2006 letter expressing satisfaction with the decisions for 
PTSD and TDIU benefits raised the question of whether the 
notice of disagreement, if there was one, was withdrawn.  
Accordingly, the parties agreed that a remand was warranted 
so that the Board could discuss whether the Veteran's May 20, 
2006 communication constituted a valid notice of 
disagreement, and to the extent that it did, whether the 
appeal was withdrawn.  The parties further agreed that if the 
May 20, 2006 letter was deemed a valid notice of disagreement 
that was not withdrawn, the Board "must remand" the 
Veteran's claim for an earlier effective date to the RO for 
issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In a June 2008 Order, the Court granted the Joint Motion for 
Partial Remand to the extent that the Board failed to address 
the question of whether the Veteran had a pending notice of 
disagreement as to the effective date assigned for his 70 
percent disability rating for PTSD and TDIU prior to June 10, 
2004.  The Court noted that the appeal as to the remaining 
issues was dismissed. 

In August 2008, the Board received additional evidence from 
the Veteran's representative consisting of records from the 
Department of Labor.  Additional evidence consisting of 
private medical evidence and VA treatment records were 
received at the RO in October and November 2008. 

In July 2009, the Veteran provided testimony on his intent of 
letters dated in February 2006 and May 2006 [described above] 
he mailed to VA.  The Veteran affirmed that he never intended 
to withdraw his claim of entitlement to an earlier effective 
date.  (See Transcript p. 17).   

In August 2009, the Board received additional evidence from 
the Veteran's representative consisting of private medical 
evidence, records from the Social Security Administration, 
and records from the Department of Labor.  The Veteran's 
representative further reiterated that "[the Veteran] did 
not intend thereby to waive his pending claims for an earlier 
onset date for PTSD and for TDIU."  The representative also 
requested that after finding that no waiver of claim 
occurred, the Board should then consider the underlying 
earlier effective date claim on the merits in the first 
instance.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(a), appellate review will be 
initiated by the filing of a notice of disagreement.  A 
notice of disagreement must be filed within one year from the 
date of mailing of notice of the result of the initial review 
or determination.  38 U.S.C.A. § 7105(b).  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.  

The Board finds that the May 20, 2006 letter clearly 
expressed disagreement and a desire to contest the effective 
date of June 10, 2004 assigned the 70 percent disability 
increase in the January 28, 2006 rating decision.  As for the 
TDIU claim, the Board further observes that prior to the 
Veteran's May 20, 2006 letter, a February 24, 2006 letter 
from the AMC advised the Veteran that he had previously been 
awarded entitlement to TDIU even though no such adjudicative 
action was of record at that time.  In the May 20, 2006 
letter, the Veteran clearly included the issue of TDIU in his 
overall contention that he was entitled to an effective date 
earlier than June 10, 2004 for "benefits increases" on the 
basis of a March 2003 VA hospitalization.  The May 24, 2006 
rating decision purports to "correct" the January 28, 2006 
rating decision by affirming that the Veteran is assigned a 
TDIU effective the date of the 70 percent increase-June 10, 
2004.  Therefore, even though the May 20, 2006 letter came 
prior to the May 24, 2006 rating decision, given the AMC's 
retroactive action on the TDIU claim therein, the Board will 
also construe the May 20, 2006 letter as a timely 
disagreement with the effective date assigned the grant of 
TDIU.  The Veteran's dissatisfaction with the June 10, 2004 
effective date and desire to contest that result were clearly 
expressed prior to the May 24, 2006 corrective rating 
decision, and this rating action continued the June 10, 2004 
effective date assigned back in January 2006.  Thus, the 
Board finds that the May 20, 2006 letter constitutes a valid 
notice of disagreement with the effective date assigned the 
grant of a 70 percent disability evaluation for PTSD and the 
grant of TDIU.

After the May 24, 2006 rating decision, the Veteran submitted 
the May 31, 2006 letter in which he asserted that he was 
"satisfied with both 'PTSD' and 'TDIU' benefits, as granted, 
by both ratings of: 8 January 2006, and: 24 May 2006."  The 
Veteran provided sworn testimony that it was never his intent 
to withdraw the earlier effective date claim by any letter 
submitted to VA.  The Board finds the Veteran credible.  
Prior to the issuance of the corrective May 24, 2006 rating 
decision, it had been the Veteran's contention that he was 
entitled to an effective date earlier than June 10, 2004.  
This was indeed a contention that the Veteran vigorously 
argued in numerous letters, and he continued to pursue this 
issue before the Court.  Thus, considering the totality of 
circumstances presented and the nonadversarial and pro-
claimant VA claims adjudication system, the Board finds that 
the May 20, 2006 notice of disagreement was not withdrawn by 
virtue of the May 31, 2006 letter.  To hold otherwise would 
deliver a harsh result in this case as the Veteran would only 
be able to file an onerous CUE claim to continue to contest 
the effective date assigned as the appeal period for the 
January 2006 and May 2006 rating decisions would be declared 
as having run.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (noting that RO decisions assigning effective dates 
for veteran's service-connected conditions became final when 
decisions were not appealed, and veteran could only attempt 
to overcome finality of the decisions by a request for 
revision based on CUE, or by a claim to reopen based upon new 
and material evidence; however, because the proper effective 
date for an award based on a claim to reopen could be no 
earlier than the date on which that claim was received, only 
a request for revision based on CUE could result in the 
assignment of an earlier effective date).  Accordingly, for 
these reasons and bases, the Board finds a valid notice of 
disagreement that was not withdrawn.


ORDER

There is a pending notice of disagreement as to the effective 
date of June 10, 2004 assigned for a 70 percent disability 
rating for service-connected PTSD and for the grant of a 
TDIU, and the appeal to this extent is granted. 


REMAND

Although the Board decided that there is a pending notice of 
disagreement, there is no legal authority that would permit 
the Board to consider the underlying issue of entitlement to 
an earlier effective date for the grant of a 70 percent 
disability rating and TDIU in the first instance.  Indeed, as 
the parties agreed in the Joint Motion, if the May 20, 2006 
letter was deemed a valid notice of disagreement that was not 
withdrawn, the Board "must remand" the Veteran's claim for 
an earlier effective date to the RO for issuance of a 
statement of the case in accordance with Manlincon v. West.  
See 12 Vet. App. 238, 240 (1999) (providing that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for the 
issuance of a statement of the case). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a statement of the case to the 
Veteran and his representative on the 
issues of (1) entitlement to an effective 
date earlier than June 10, 2004 for the 
grant of a 70 percent disability rating 
for service-connected PTSD and (2) 
entitlement to an effective date earlier 
than June 10, 2004 for the grant of a 
TDIU.  The issue should only be returned 
to the Board if the Veteran files a 
timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


